Citation Nr: 0029074	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  99-06 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to a 
temporary total rating for hospitalization purposes beginning 
April 27, 1988, and ending June 2, 1988.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


REMAND

The veteran had active duty from December 1965 to December 
1967.  

In August 1988 it was decided that the veteran was not 
entitled to a temporary total rating for hospitalization 
beginning April 27, 1988, and ending June 2, 1988, as the 
treatment administered during the first portion of the 
hospitalization, from April 27, 1988, to May 17, 1988, was 
for a nonservice-connected disability, and the 
hospitalization from May 17, 1988, to June 2, 1988, was not 
for more than 21 days.  

The veteran filed a Notice of Disagreement expressing his 
disagreement with that decision and requested a hearing.  He 
was furnished a Statement of the Case in February 1989.  A 
hearing was conducted at the RO in June 1989. The hearing 
officer prepared a decision in February 1990 indicating the 
1988 decision became final because the veteran did not submit 
a timely substantive appeal, and that the decision remained 
denied.  In January 1991 the veteran submitted a document in 
which he expressed his disagreement with the decision 
regarding timeliness.  He was not furnished a statement of 
the case as to whether the appellant timely perfected an 
appeal from the Augsut 4, 1988 rating action.  Manlincon v. 
West, 12 Vet.App. 238 (1999).

To ensure full compliance with due process requirements and 
the statutory duty to assist the veteran, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should request the VA facility 
in Decatur, Georgia to furnish copies of 
the complete records of hospitalization 
from April 27 to May 17, 1988, to include 
doctor's and nurse's notes, consultation 
reports, and progress reports. The RO 
should also request the VA facility in 
Augusta, Georgia to furnish copies of the 
complete records of hospitalization from 
May 17, 1988 to June 2, 1988, to include 
doctor's and nurse's notes, consultation 
reports, and progress reports.

2.  Thereafter it is requested that the 
veteran's claims folder be forwarded to a 
VA psychiatrist for an opinion as to 
whether the veteran received treatment in 
excess of 21 days for his PTSD during his 
hospitalization from April 17 to June 2, 
1988.  A complete rational for any 
opinion expressed should be included in 
the examination report.

3.  It is requested that the RO furnish 
the appellant a statement of the case as 
to the issue of whether the appellant 
timely perfected an appeal from the 
Augsut 4, 1988 rating action.  He should 
be informed of the criteria required to 
perfect his appeal.  Manlincon v. West, 
12 Vet.App. 238 (1999)..  The RO is 
informed that this issue is not before 
the Board until timely perfected.  

Thereafter, the case should be reviewed by the RO.  If the 
benefit sought is not granted the appellant should be 
furnished a supplemental statement of the case and an 
opportunity to respond.  The case should then be returned to 
the Board, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT B. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



